             Case 1:20-cv-06461-LGS Document 12 Filed 09/11/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------x
STACEY MERCER,

                 Plaintiff,

        v.                                                    Case No. 1:20-cv-6461-LGS

HENRY HOTELS, INC.,
a Maine corporation

                  Defendant.
------------------------------------------------------x

                  NOTICE OF MOTION TO DISMISS THE COMPLAINT ON
                     BEHALF OF DEFENDANT HENRY HOTELS, INC.

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendant’s Motion to Dismiss and all other papers, Defendant Henry Hotels, Inc., by and

through undersigned counsel, moves this honorable court, before Honorable Lorna G. Schofield,

at the Thurgood Marshall United States Courthouse for the Southern District of New York

located at 40 Foley Square, New York, NY 10007, for an order dismissing with prejudice all

claims in the complaint against the Defendant for lack of personal jurisdiction over the

Defendant, pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. The basis of its

motion is fully set forth in the accompanying Memorandum of Law, and the Declaration of Peter

D. A. Hastings.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 6.1(b)(2) of the Local

Rules of Practice of the United States District Court for the Southern District of New York, any

papers to be submitted in opposition to Defendant’s motion must be filed with the Court and

served upon counsel for defendant within fourteen (14) days.



                                                          1
              Case 1:20-cv-06461-LGS Document 12 Filed 09/11/20 Page 2 of 3



   Dated: Portland, Maine                                           Respectfully Submitted,
          September 10, 2020
                                                                    HENRY HOTELS, INC.



                                                            BY___/s/ Alfred J. Falzone III________
                                                                 Alfred J. Falzone III, Esq.
                                                                 EATON PEABODY
                                                                 100 Middle Street
                                                                 P.O. Box 15235
                                                                 Portland, Maine 04112-5235
                                                                 207.771.3442
                                                                 afalzone@eatonpeabody.com


Defendant's motion to dismiss is not compliant with the Individual Rules. Per Individual Rule III.C.2, although a
pre-motion conference is not required for a motion to dismiss, the movant must file a pre-motion letter with the
Court in the manner provided in Individual Rule III.A.1. Defendant's deadline to answer or otherwise respond to
the Complaint is extended to September 17, 2020. Defendant shall file a pre-motion letter by September 17,
2020. Per Individual Rule III.C.2, the transmittal of a pre-motion letter for a proposed motion under Federal Rule
of Civil Procedure 12(b), stays the time to answer or move until further order of the Court. So Ordered.

The Clerk of Court is respectfully directed to strike Dkt. Nos. 9, 10 and 11.

Dated: September 11, 2020
       New York, New York




                                                       2
             Case 1:20-cv-06461-LGS Document 12 Filed 09/11/20 Page 3 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------x
STACEY MERCER,

                 Plaintiff,

        v.                                                       Case No. 1:20-cv-6461-LGS

HENRY HOTELS, INC.,
a Maine corporation

                  Defendant.
------------------------------------------------------x


                                    CERTIFICATION OF SERVICE

        I hereby certify that a copy of the Notice of Motion to Dismiss was filed electronically

with the Clerk of the Court using the CM/ECF system on September 10, 2020, and that

notification of the filing will be sent by email to:


        Erik M. Bashian, Esq.
        Bashian & Papantoniou, P.C.
        500 Old Country Road, Suite 302
        Garden City, New York 11530
        516-279-1554
        eb@bashpaplaw.com



                                                          /s/ Alfred J. Falzone, III
                                                          Alfred J. Falzone, III, Esq.
